        Case 7:14-cr-00476-PGG Document 467 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                        ORDER

 KENNETH MOORE,                                           14 Cr. 476 (PGG)

                          Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the (S2) Information, waiver of indictment, and

September 1, 2015 order accepting Defendant’s plea are unsealed.

Dated: New York, New York
       April 21, 2020
